EVERETT, Chief Judge
(concurring):
From my consideration of the relevant facts, which are set out in the decision of the Court of Military Review, 16 MJ. 921 (N.M.C.M.R.1983), I agree that the Government had a legitimate purpose in calling appellant’s coaccused, Garrett, as a witness. It was important to establish through him that appellant had been his companion on the evening of the murder.
I am not fully convinced, however, of trial counsel’s need to ask Garrett, on direct examination, whether he had been carrying a knife at the time, when — from the events in Garrett’s own trial — the trial counsel must have known he would deny this. Indeed, a reading of the entire record might suggest that trial counsel asked this question solely to provide a basis to have Garrett’s prior statements introduced as impeachment evidence, see Mil.R.Evid. 613(b), and in the hope that the court members would then consider this evidence for a substantive purpose, for which it would be inadmissible, see Mil.R.Evid. 801(d)(1)(A). Nonetheless, because there is some basis for determining otherwise, I shall give trial counsel the benefit of the doubt and join the military judge in assuming that this question was not asked in bad faith and for an improper purpose.
Regardless of trial counsel’s purpose, a significant risk existed that, once admitted, the impeachment evidence — Garrett’s extrajudicial statements to a fellow prisoner — would be used by the court members as substantive evidence that he had possessed a knife when he and appellant had encountered the victim on the evening of the homicide. Even though a military judge can instruct the court members as to the limited purpose for which impeachment evidence can be used — just as was done in this case — the risk of prejudice from an improper substantive use of the impeachment evidence is high. Therefore, as to such evidence, a sensitive application of Mil.R.Evid. 403 is important in assuring a fair trial.
As the authors commented in S. Saltzburg, L. Schinasi, and D. Schlueter, Military Rules of Evidence Manual 176, “Rule 403 may be the most important new Rule.” One of the reasons for this view is that it gives the military judge “enormous leeway ... to judge the merits and demerits of admitting any evidence that satisfies the other Rules of Evidence.” Id. To resolve properly an objection lodged under this rule, “the judge should carefully analyze the nature of the case, the court-members, the other evidence in the ease and the way the case has been presented in order to estimate the real likelihood in the particular case that the evidence would prejudice the court-members hearing the ease.” Id. at 177.
From my consideration of this case and some others, I have the impression that not all trial judges are performing this very important balancing task when a party suggests that evidence otherwise admissible— either generally or for a limited purpose— may unfairly prejudice his side. My concern would be ameliorated somewhat by more frequent use of special findings, as urged by the authors of the Military Rules of Evidence Manual, supra, who point out:
Special findings will provide trial and appellate courts with two obvious benefits. First, appellate courts will be able to appreciate the formula used to resolve complex issues below. As a result, reversals for abuse of discretion will be greatly reduced. The second benefit of special findings is that they provide counsel with an opportunity to correct erroneous resolutions in the trial court, rather than months or years later on appeal.

Id.

In this case, I have concluded that — in light of the limiting instructions — appellant was not prejudiced by receipt of Garrett’s pretrial statements in evidence. However, I would be more comfortable with the result if the military judge had entered special findings which explained how he performed the sensitive balancing required by MiLR.Evid. 403.